UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1960


MBENG AKOH MBU ENOW,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 23, 2009                  Decided:   July 17, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed in part and denied in part by unpublished per curiam
opinion.


Danielle Beach-Oswald, Amy M. Grunder, BEACH-OSWALD IMMIGRATION
LAW ASSOCIATES, PC, Washington, D.C., for Petitioner. Michael F.
Hertz, Acting Assistant Attorney General, Anh-Thu P. Mai-Windle,
Senior Litigation Counsel, Arthur L. Rabin, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mbeng Akoh Mbu Enow, a native and citizen of Cameroon,

seeks review of an order of the Board of Immigration Appeals

(Board) affirming the decision of the Immigration Judge (IJ)

denying relief from removal.         In his petition for review, Enow

first argues that the Board erred in finding that he failed to

prove that his asylum application was timely filed and that he

is thus ineligible for asylum.               We lack jurisdiction to review

this   determination    pursuant    to       8   U.S.C.   § 1158(a)(3)      (2006),

even in light of the passage of the REAL ID Act of 2005, Pub. L.

No. 109-13, 119 Stat. 231.         See Niang v. Gonzales, 492 F.3d 505,

510 n.5 (4th Cir. 2007); Almuhtaseb v. Gonzales, 453 F.3d 743,

747-48 (6th Cir. 2006) (collecting cases).

           Enow also contends that the Board erred in denying his

request for withholding of removal.               “To qualify for withholding

of   removal,   a    petitioner    must      show   that    he    faces    a   clear

probability     of   persecution    because         of    his    race,    religion,

nationality,     membership   in     a       particular     social       group,   or

political opinion.”       Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

Based on our review of the record, we find that Enow failed to

make the requisite showing.         Likewise, we find that substantial

evidence supports the finding that Enow failed to demonstrate

that it is more likely than not that he would be tortured if

                                         2
removed to Cameroon.         See 8 C.F.R. § 1208.16(c)(2) (2009).            We

therefore     uphold   the    denial   of    relief   under   the   Convention

Against Torture.

              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions     are   adequately   presented    in   the

materials     before   the    court    and   argument   would   not   aid   the

decisional process.

                                                           DISMISSED IN PART
                                                          AND DENIED IN PART




                                        3